Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.
EXAMINER'S AMENDMENT
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in a telephone interview with Ms. Lisbeth Robinson on May 27, 2022.
In the claims:
Claims 58-60, 62, 66, 69, 71, 73, 74 and 75 are cancelled.
Claim 112 (amended) An alfalfa plant, a plant part of said alfalfa plant, or a plant cell of said alfalfa plant, wherein the genome of said alfalfa plant, said plant part, or said plant cell comprises an induced mutation in one or more of four COMT alleles of said genome, wherein the induced mutation comprises a deletion of at least 5 consecutive nucleic acid base pairs within a nucleic acid sequence selected from the group consisting of (a) the nucleic acid sequence as set forth in SEQ ID NO:6and (b) nucleic acid sequence having at least 95% nucleic acid sequence identity to the nucleic acid sequence as set forth in SEQ ID NO:6, with one or more rare-cutting endonucleases targeted to the SEQ ID NO:6 or said nucleic acid sequence having at least 95% nucleic acid sequence identity to the SEQ ID NO:6, and wherein the at least 5 consecutive nucleic acid base pairs include a deletion of the cytosine at position 29 of SEQ ID NO: 1.
Claims 122, 124, 128-130 are cancelled.
Claim 131. The alfalfa plant, a plant part of said alfalfa plant, or a plant cell of said alfalfa plant of claim 112, wherein said deletion of at least 5 consecutive nucleic acid base pairs is a deletion of 5 to 13 consecutive nucleic acid base pairs.
Conclusions
3.	Claims 112, 114, 116 and 131.
 /VINOD KUMAR/ Primary Examiner, Art Unit 1663